DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 9/8/2021 regarding application 17/220028 that was initially filed on 4/1/21. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 2, 4 - 7, 9 - 12, 14 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes et. al., US 9159141 B2 (hereinafter Bordes) in view of Carrig et. al., US 2007/0064796 A1 (hereinafter Carrig), Star-Lack et. al., US 2012/0314921 A1 (hereinafter Star-Lack), and further in view of Chuang et. al., US 9924181 B2 (hereinafter Chuang).

	As for claim 1, Bordes discloses a decoder, the decoder comprising circuitry configured to: Receive (col. 4, ll. 54-62, e.g., decoder) a bitstream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream) including a coded picture (col. 4, ll. 54-62, e.g., decoder, note the encoded image); identify a non-straight, non-rectangular boundary (col. 4, l. 3, e.g., polynomial block and col. 5, ll. 2-17, e.g., single edge) in the coded picture, the non-straight, non- rectangular boundary having a first side (col. 5, ll. 2-17, e.g., two segments, note a first segment) and a second side (col. 5, ll. 2-17, e.g., two segments, note a second segment); generate a first predictor (col. 5, ll. 2-17, e.g., each of the two segments is predicted) for use on the first side; generate a second predictor (col. 5, ll. 2-17, e.g., each of the two segments is predicted) for use on the second side. 
	Bordes does not explicitly disclose generate a first inter-predictor from a reference picture different from the current picture for use on the first side; generate a second inter-predictor from a reference picture different from the current picture for use on the second side. 
	However, Carrig teaches generate a first inter-predictor ([0032], e.g., motion vector, note first inter-prediction using a first motion vector for a first object) from ([0032], e.g., reference image) different from the current picture for use on the first side; generate a second inter-predictor ([0032], e.g., motion vector, note first inter-prediction using a first motion vector for a first object) from a reference picture ([0032], e.g., reference image) different from the current picture for use on the second side. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes and Carrig before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of natural shaped regions for motion compensation of Carrig with a motivation to obtain a high coding efficiency provided by inter-prediction.
	Bordes as modified by Carrig does not explicitly teach smooth the first inter-predictor and the second inter-predictor across the non-straight, non-rectangular boundary. 
	However, Star-Lack teaches smooth ([0065], e.g., smooth) the first inter-predictor and the second inter-predictor across the non-straight, non-rectangular boundary ([0065], e.g., coundaries).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, and Star-Lack before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of motion-blurred imaging enhancement method and system of Star-Lack with a motivation to increase the efficiency of the coding due to the better predictions based on smoothing .
	Bordes as modified by Carrig and Star-Lack does not explicitly teach add residual pixel values to each of the smoothed first inter-predictor and smoothed second inter-predictor to decoded the coded picture; and decode the coded picture using the first predictor, the second predictor, and the residual pixel values. 
	However, Chuang teaches add residual pixel values (col. 7, ll. 44-53, e.g., residues) to each of the smoothed first inter-predictor and smoothed second inter-predictor to decoded the coded picture; and decode (col. 7, ll. 5-18, e.g., decoder) the coded picture using the first predictor, the second predictor, and the residual pixel values. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Chuang before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and apparatus of bi-directional prediction for scalable video coding of Chuang with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers.

	As for claim 2, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the non-straight, non-rectangular boundary further comprises a curve (Figs. 7-8, element curve).

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the non-straight, non-rectangular boundary is characterized by a predefined template (Figs. 7-8, element curve, note the edge is predetermined before being used).

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the first predictor utilizes a first motion vector (col. 5, ll. 1-17, e.g., motion vectors).

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the second predictor utilizes a second motion vector (col. 5, ll. 1-17, e.g., motion vectors).

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses the picture depicts a curved object (Figs. 7-8, element curve); and the non-straight, non-rectangular boundary represents a boundary of the curved object (Figs. 7-8, element curve).

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Bordes as modified by Carrig and Star-Lack does not explicitly teach at least one of the first side and the second side includes a coding tree unit. 
	However, Chuang teaches at least one of the first side and the second side includes a coding tree unit (col. 5, ll. 43-61, e.g., coding unit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Chuang before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and apparatus of bi-directional prediction for scalable video coding of Chuang with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers.

	As for claim 10, most of limitations of this claim have been noted in the rejection of Claim 1. 
	Bordes as modified by Carrig and Star-Lack does not explicitly teach at least one of the first side and the second side includes a coding unit. 
	However, Chuang teaches at least one of the first side and the second side includes a coding unit (col. 5, ll. 43-61, e.g., coding unit).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Chuang before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and apparatus of bi-directional prediction for scalable video coding of Chuang with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers.

	As for claim 11, the claim recites a method of the decoder of claim 1, and is similarly analyzed.

	As for claim 12, the claim recites a method of the decoder of claim 2, and is similarly analyzed.

	As for claim 14, the claim recites a method  of the decoder of claim 4, and is similarly analyzed.

	As for claim 15, the claim recites a method of the decoder of claim 7, and is similarly analyzed.

	As for claim 16, the claim recites a method   of the decoder of claim 5, and is similarly analyzed.

	As for claim 17, the claim recites a method of the decoder of claim 6, and is similarly analyzed.

	As for claim 19, the claim recites a method of the decoder of claim 9, and is similarly analyzed.

	As for claim 20, the claim recites a method of the decoder of claim 10, and is similarly analyzed.

	2.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bordes in view of Carrig, Star-Lack, Chuang, and further in view of Xu et. al., US 2018/0077423 A1 (hereinafter Xu).

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, Bordes further discloses receive the bitstream (col. 4, ll. 54-62, e.g., decoder, note the incoming bit-stream).
	Bordes as modified by Carrig and Star-Lack does not explicitly teach an intra prediction processor. 
	However, Chuang teaches an intra prediction processor (col. 2, l. 41-col. 3. L. 15, e.g., intra prediction).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, and Chuang before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of method and apparatus of bi-directional prediction for scalable video coding of Chuang with a motivation to obtain a complete decoded image by using the residual pixel values to be watched by viewers.
	Bordes as modified by Carrig, Star-Lack, and Chuang does not explicitly teach an entropy decoder processor configured to decode the bitstream into quantized coefficients; an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform; a deblocking filter; a frame buffer. 
	However, Xu teaches an entropy ([0043], e.g., entropy) decoder processor configured to decode the bitstream into quantized coefficients ([0043], e.g., quantized); an inverse quantization ([0043], e.g., dequantizes) and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform ([0037], e.g., DCT and [0043], e.g., inverse transform); a deblocking filter ([0043], e.g., filtering); a frame buffer ([0051], e.g., frame buffer).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Bordes, Carrig, Star-Lack, Chuang, and Xu before him/her to modify the method for reconstructing a current block of an image and corresponding encoding method, corresponding devices as well as storage medium carrying an images encoded in a bit stream of Bordes with the teaching of dual filter type for motion compensated prediction in video coding of Xu with a motivation to improve coding efficiency by using the features such as quantization.

	As for claim 18, the claim recites a method of the decoder of claim 8, and is similarly analyzed.

Response to Arguments
Applicant's arguments, filed 9/8/2021, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Panusopone et al., US 10992934 B2, discloses post-filtering for weighted angular prediction. 
        2.    Nam et al., US 10659814 B2, discloses depth picture coding method and device in video coding. 
        3.    Liu et al., US 10404999 B2, discloses residual coding for depth intra prediction modes. 

Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485